Exhibit 21.1 SUBSIDIARIES OF YUM! BRANDS, INC. AS OF DECEMBER 26, 2009 State or Country of Name of Subsidiary Incorporation ABR Insurance Company Vermont A&W Restaurants, Inc. Michigan ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. Australia ACN ty. Ltd. (SA1) Australia ACN ty. Ltd. (SA2) Australia ACN ty. Ltd. Australia Administracion Corporativa YRI, S. de R.L. de C.V. Mexico Ashton Fried Chicken Pty. Ltd. Australia Beijing KFC Co., Ltd. China Beijing Pizza Hut Co., Ltd. China Big Sur Restaurant No. 2, Inc. Delaware Bodden Holding Sarl Luxembourg Brownstone Holdings Sarl Luxembourg Changsha KFC Co., Ltd. China Chongqing KFC Co., Ltd. China Dalian KFC Co., Ltd. China Dongguan KFC Co., Ltd. China Expertos en Reparto a Domicilio, S. de R.L. de C.V. Mexico Expertos en Restaurantes, S. de R.L. de C.V. Mexico Finger Lickin' Chicken Limited United Kingdom Glenharney Insurance Company Vermont Gloucester Properties Pty. Ltd. Australia Hangzhou KFC Co., Ltd. China Inventure Restaurantes Ltda. Brazil Kentucky Fried Chicken (Germany) Restaurant Holdings GmbH Germany Kentucky Fried Chicken (Great Britain) Limited United Kingdom Kentucky Fried Chicken de Mexico, S. de R.L. de C.V. Mexico Kentucky Fried Chicken Global B.V. Netherlands Kentucky Fried Chicken International Holdings, Inc. Delaware Kentucky Fried Chicken Pty. Ltd. Australia KFC Advertising, Ltd. United Kingdom KFC Chamnord SAS France Page 1 of 5 State or Country of Name of Subsidiary Incorporation KFC Corporation Delaware KFC Development (Thailand) Co., Ltd. Thailand KFC France Societe Par Actions Simplifiee France KFC Holding Co. Delaware KFC Holdings B.V. Netherlands KFC Productos Alimenticious C.A. Venezuela KFC San Juan, Inc. Delaware KFC U.S. Properties, Inc. Delaware KRE Holdings, LLC Delaware Kunming KFC Co., Ltd. China Lanzhou KFC Co., Ltd. China LJS Restaurants, Inc. Delaware Long John Silver's, Inc. Delaware Multibranding Pty. Ltd. Australia Nanchang KFC Co., Ltd. China Nanjing KFC Co., Ltd. China Nanning KFC Co., Ltd. China Newcastle Fried Chicken Pty. Ltd. Australia Norfolk Fast Foods Limited United Kingdom Northside Fried Chicken Pty Limited Australia Operadora Tlaxcor, S. de R.L. de C.V. Mexico PCNZ Limited Mauritius PHP de Mexico Inmobiliaria, S. de R.L. de C.V. Mexico Pizza Hut (UK) Limited United Kingdom Pizza Hut Del Distrito, S. de R.L. de C.V. Mexico Pizza Hut FSR Advertising Limited United Kingdom Pizza Hut HSR Advertising Limited United Kingdom Pizza Hut International, LLC Delaware Pizza Hut Korea Limited f/k/a Pizza Hut Korea Co., Ltd. Korea, Republic of Pizza Hut Mexicana, S de RL de CV Mexico Pizza Hut of America, Inc. Delaware Pizza Hut of North America, Inc. Texas Pizza Hut, Inc. California Pizza Hut, Ltd. Texas Qingdao KFC Co., Ltd. China Restaurant Holdings Limited United Kingdom Restaurant Holdings (UK) Limited United Kingdom SEPSA S.N.C. France Servicios Administrativos R.P.I., S. de R.L. de C.V. Mexico Shanghai KFC Co., Ltd. China Shanghai Pizza Hut Co., Ltd. China Shantou KFC Co., Ltd. China SM2RL Societe Par Actions Simplifiee France Societe Civile Immobiliere Duranton a/k/a SCI Duranton France Southern Fast Foods Limited (f/k/a Milne Fast Foods Limited) United Kingdom Spizza 30 Societe Par Actions Simplifee France Spizza Immo Sarl France Stealth Investments Sarl Luxembourg Suffolk Fast Foods Limited United Kingdom Page 2 of 5 State or Country of Name of Subsidiary Incorporation Sunhill Holdings Sarl Luxembourg Suzhou KFC Co., Ltd. China Taco Bell Corp California Taco Bell of America, Inc. Delaware TaiYuan KFC Co., Ltd. China TGRI-Relo, Inc. Texas THC I Limited Malta THC II Limited Malta THC III Limited Malta THC IV Limited Malta THC V Limited Malta Tianjin KFC Co., Ltd. China Tricon International (Thailand) Co., Ltd. Thailand Valleythorn Limited United Kingdom VariAsian, Inc. Delaware Wandle Investments Ltd. Hong Kong West End Restaurants (Holdings) Limited United Kingdom West End Restaurants (Investments) Limited United Kingdom West End Restaurants Limited United Kingdom Wuxi KFC Co., Ltd. China Xiamen KFC Co., Ltd. China Xinjiang KFC Co., Ltd. China Y.C.H. S.a.r.l. Luxembourg YA Company One Pty. Ltd. Australia YB Operadora, S. de R.L. de C.V. Mexico YFDM US, LLC Delaware YGR America, Inc. Delaware YGR International Limited United Kingdom YGR US, LLC Delaware YIF US, LLC Delaware Yorkshire Global Restaurants, Inc. Maryland YRI Hong Kong II Limited Hong Kong YRI Hong Kong IV Limited Hong Kong YSV Holdings, LLC Delaware Yum Restaurant Licensing Corp. Delaware Yum Restaurants Espana, S.L. Spain Yum Restaurants International (Proprietary) Limited South Africa Yum Restaurants International (Thailand) Co., Ltd. Thailand Yum Restaurants PR Holdings, Inc. Delaware Yum Restaurants Services Group, Inc. Delaware Yum! Asia Franchise Pte Ltd Singapore Yum! Asia Holdings Pte. Ltd. Singapore Yum! Australia Equipment Pty. Ltd. Australia Yum! Australia Holdings I LLC Delaware Yum! Australia Holdings II LLC Delaware Yum! Australia Holdings III LLC Delaware Yum! Australia Holdings Limited Cayman Islands Yum! Brands Canada Management Holding, Inc. Canada Yum! Brands Canada Management LP Canada Page 3 of 5 State or Country of Name of Subsidiary Incorporation Yum! Brands Mexico Holdings II LLC Delaware Yum! Food (Hangzhou) Co., Ltd. China Yum! Food (Shanghai) Co., Ltd. China Yum! Franchise de Mexico, S. de R.L. Mexico Yum! Franchise I LP Canada Yum! Franchise II LLP United Kingdom Yum! Franchise III Partnership Australia Yum! Global Investments III, LLC Delaware Yum! Global Investments I B.V. Netherlands Yum! Global Investments II B.V. Netherlands Yum! International Finance Company S.a.r.l. Luxembourg Yum! International Participations S.a.r.l. Luxembourg Yum! Luxembourg Investments S.a.r.l. Luxembourg Yum! Mexico, S. De. R. L. de CV Mexico Yum! Realty Holdings, Inc. Canada Yum! Restaurant Holdings United Kingdom Yum! Restaurant Holdings (Great Britain) Limited United Kingdom Yum! Restaurantes do Brasil Ltda. Brazil Yum! Restaurants (Canada) Company Canada Yum! Restaurants (Chengdu) Co., Ltd. China Yum! Restaurants (China) Investment Co., Ltd. China Yum! Restaurants (Fuzhou) Co., Ltd. China Yum! Restaurants (Guangdong) Co., Ltd. China Yum! Restaurants (Hong Kong) Ltd. Hong Kong Yum! Restaurants (India) Private Limited India Yum! Restaurants (Netherlands) Limited United Kingdom Yum! Restaurants (NZ) Ltd. New Zealand Yum! Restaurants (Shenyang) Co., Ltd. China Yum! Restaurants (Shenzhen) Co., Ltd. China Yum! Restaurants (Taiwan) Co., Ltd. Taiwan Yum! Restaurants (UK) Limited United Kingdom Yum! Restaurants (Wuhan) Co., Ltd. China Yum! Restaurants (Xian) Co., Ltd. China Yum! Restaurants Asia Private Ltd. Singapore Yum! Restaurants Australia Pty Limited Australia Yum! Restaurants Australia Services Pty Ltd Australia Yum! Restaurants China Holdings Limited Hong Kong Yum! Restaurants Consulting (Shanghai) Co., Ltd. China Yum! Restaurants Europe Limited United Kingdom Yum! Restaurants France SAS France Yum! Restaurants Germany GmbH Germany Yum! Restaurants International (MENAPAK)WLL Bahrain Yum! Restaurants International B.V. Netherlands Yum! Restaurants International Holdings, Ltd. Delaware Yum! Restaurants International Limited United Kingdom Yum! Restaurants International Ltd. & Co. KG Germany Yum! Restaurants International Management S.a.r.l. Luxembourg Yum! Restaurants International Russia LLC Russia Yum! Restaurants International S.a.r.l. Luxembourg Page 4 of 5 State or Country of Name of Subsidiary Incorporation Yum! Restaurants International Switzerland S.a.r.l. Switzerland Yum! Restaurants International, Inc. Delaware Yum! Restaurants International, S de RL de CV Mexico Yum! Restaurants Limited United Kingdom Yum! Restaurants Marketing Private Limited India Yum! Restaurants Mauritius Ltd. Mauritius Yum! Restaurants New Zealand Services Pty. Ltd Australia Yum! Restaurants Spolka Z Ograniczona Odpowiedziainoscia Poland Yum! Restaurants, S de RL de CV Mexico Yumsop Pty Limited Australia Zhengzhou KFC Co., Ltd. China Page 5 of
